Citation Nr: 0314405	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for fibromyalgia, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office in 
Phoenix, Arizona.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals,) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, insofar 
as they apply to the case at hand, amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.  The Board observes that 
additional due process requirements may be applied as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board notes that the most recent compensation and pension 
examination of the veteran occurred in January and February 
2002.  The veteran testified in a Board hearing in January 
2003 that his symptoms have worsened.  In this regard, the 
veteran testified that he is experiencing bouts of diarrhea 
intermittent with regular bowel movements.  He also testified 
that he experiences headaches on a daily basis, which he 
treats with over the counter medications.  The veteran had 
not voiced these complaints during the last examination.
 
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should provide the veteran 
with a letter explaining the provisions 
of the VCAA, his right to submit 
additional evidence, and the relative 
duties of the VA and the veteran in 
obtaining pertinent evidence.  See 
generally Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's fibromyalgia.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
The examiner should determine if the 
veteran's condition is constant and 
refractory to therapy, if he has 
widespread musculoskeletal pain and 
tender points, if he has irritable bowel 
symptoms, sleep disturbance, stiffness, 
paresthesias, depression, anxiety, or 
Raynaud's-like symptoms.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinion are in compliance with 
this remand, and, if they are not, the RO 
should implement corrective procedures.

4.  Thereafter, the RO should issue a 
Supplemental Statement of the Case 
addressing the issues on appeal.  This 
Supplemental Statement of the Case must 
address the provisions of 38 C.F.R. 
§ 3.159 (2002) as they relate to the case 
at hand.  The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	
                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




